DETAILED ACTION
This office action is in response to the application filed on 11/9/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/044,326 filed 07/24/2018 now US Patent 10,834,113 which claims benefit of provisional application 62/536,937 filed 07/25/2017, which papers have been placed of record in the file.
Examiner’s Note – Allowable Subject Matter
Claims 4, and 17-18 are allowable over the prior art and would otherwise be allowable if incorporated into the base claims along with any intervening claims as well as made to overcome the rejections under 35 USC 101 and the non-statutory double patenting rejection below.
Claim Objections
Claim(s) 1, 5, 13, and 17-20 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 1, 5, 13, 17, and 19-20:
Each instance of “refered” and “refering” is misspelled and should be corrected.  (Examiner notes that “referer” in the context HTTP protocol is an accepted term of art).
Claim 18:
“kB” should be written in expanded form in its first presentation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 4, 17-18 is/are rejected under 35 U.S.C. 101.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
In particular, instant claims 4, and 17-18 have the same scope as claims 1, 12, and 16 of  US Patent 10,834,113.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-3, 5-16, and 19-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,834,113.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the patented claims anticipated each of their respective instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2017/0085583 A1), in view of Sevenster et al. (US 2019/0108175 A1). 
Regarding claims 1, and 20, Torres teaches:
“A computer-implemented method of compact logging of network traffic events, the method including: 	receiving a plurality of hypertext transfer protocol (abbreviated HTTP) requests produced during processing of a base page (Torres, ¶ 38-39, user initiates web page which creates a series of HTTP requests), including 		a base unified resource locator (abbreviated URL) (Torres, ¶ 38-39, user initiates web page which creates a series of HTTP requests), 		child URLs (Torres, ¶ 40, 42-43, teaches child URL requests based on parent request), and 		grandchild URLs (Torres, ¶ 42-43, 46, Fig. 3.2 depicts grandchild URLs); 	identifying at least one HTTP request with a blank or no referer header field as refering to the base URL and initializing a first base page log object (Torres, ¶ 45, referer header field is checked and if blank a new tree is constructed); 	identifying some of the HTTP requests as refered from the base URL, based on specification of the base URL in respective referer header fields (Torres, ¶ 45-46, Fig. 3.2, identifying child nodes based on the referer header field and if based on the base node attaching them to the tree), and updating a first counter of the first base page log object (Torres, ¶ 53 teaches a first counter for a given base page); 	identifying some of the HTTP requests as refered from the child URLs, based on specification of one of the child URLs in respective referer header fields (Torres, ¶ 45-46, Fig. 3.2, identifying grandchild nodes based on the referer header field and if based on child nodes attaching them to the tree), and updating a second counter of the first base page log object (Torres, ¶ 53 teaches a second counter for a given base page); and 	identifying a further HTTP request with a blank or no referer header field as refering to a second base URL of a second base page (Torres, ¶ 45, referer header field is checked and if blank a new tree is constructed), reporting out for use in a further process a summary of the first base page log object (Torres, ¶ 67-72, UBA trees are reported out to classifying after processing), and initializing a second base page log object (Torres, ¶ 45, referer header field is checked and if blank a new tree is constructed as needed during analysis of user sessions)”.
	Torres does not, but in related art, Sevenster ¶ 43 teaches counting child nodes and counting grandchild nodes in a hierarchical tree structure.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres’ invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Sevenster’s method of counting child nodes and grandchild nodes in a hierarchical tree structure.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., method of counting child nodes and grandchild nodes in a hierarchical tree structure) ready for improvement to yield predictable results which will improve the security of the computer system. 

Regarding claim 7, Torres in view of Sevenster teaches:
	“The computer-implemented method of claim 1 (Torres in view of Sevenster teaches the limitations of claim 1 as discussed above), wherein the HTTP requests are received at a compact logger client running on a device (Torres, ¶ 2, web receives HTTP requests from user, stores information and sends them along)”.

Regarding claim 8, Torres in view of Sevenster teaches:
	“The computer-implemented method of claim 7 (Torres in view of Sevenster teaches the limitations of claim 7 as discussed above), wherein the device running the compact logger client is a same device from which the HTTP requests originated (Torres, ¶ 2, web receives HTTP requests from user, stores information and sends them along)”.

Regarding claim 13, Torres teaches:
“A computer-implemented method of compact logging of network traffic events, the method including: 	receiving a plurality of subordinate unified resource locator (abbreviated URL) requests produced during loading a base web page (Torres, ¶ 38-39, user initiates web page which creates a series of HTTP requests.  Torres, ¶ 40, 42-43, teaches child URL requests based on parent request); 	evaluating headers of the subordinate URL requests (Torres, ¶ 45-46, Fig. 3.2, identifying grandchild nodes based on the referer header field and if based on child nodes attaching them to the tree); 	identifying some of the subordinate URL requests as refered from the base web page, based on specification of a URL of the base web page in respective referer header fields of the subordinate URL requests (Torres, ¶ 45-46, Fig. 3.2, identifying grandchild nodes based on the referer header field and if based on child nodes attaching them to the tree); and 	handling logging of the identified subordinate URL requests as refered from the base web page by counting the URL requests and logging the count in a log entry for the base web page (Torres, ¶ 53 teaches a first counter for a given base page)”.
	Torres does not, but in related art, Sevenster ¶ 43 teaches counting child nodes and counting grandchild nodes in a hierarchical tree structure.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres’ invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Sevenster’s method of counting child nodes and grandchild nodes in a hierarchical tree structure.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., method of counting child nodes and grandchild nodes in a hierarchical tree structure) ready for improvement to yield predictable results which will improve the security of the computer system. 

Regarding claim 14, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 13 (Torres in view of Sevenster teaches the limitations of claim 13 as discussed above), wherein the plurality of subordinate URL requests includes more than 20 subordinate URL requests (Torres, Fig. 3.2 depicts 14 subordinates and one of ordinary skill could simply envision more than 20 requests)”.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Sevenster, in view of Zhao et al. (US 2014/0150095 A1).
Regarding claim 2, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 1 (Torres in view of Sevenster teaches the limitations of claim 1 as discussed above), further including: 	identifying an HTTP request as a malicious URL by reference to a black list of malicious URLs (Torres, ¶ 46 teaches identifying a malicious URL from a list of at least one known node as being flagged as causing a fake anti-virus attack); and reporting out for use in a further process a summary of the malicious log object (Torres, ¶ 67-72, UBA trees are reported out to classifying malicious requests)”.	Torres in view of Sevenster does not, but in related art, Zhao teaches:	“initializing a malicious log object, updating a first counter of the malicious log object (Zhao, ¶ 9 teaches counting malicious HTTP requests)”.	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster’ invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Zhao’s method of counting malicious HTTP requests.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., counting malicious HTTP requests) ready for improvement to yield predictable results to improve the security of the computer system.

Regarding claim 5, Torres in view of Sevenster teaches the limitations of claim 1 as discussed above.  Torres in view of Sevenster do not, but in related art, Zhao ¶ 22, 44, and 66 teaches evaluating secure HTTP request response pairs for malicious content. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster’ invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Zhao’s evaluating secure HTTP request response pairs for malicious content.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., evaluating secure HTTP request response pairs for malicious content) ready for improvement to yield predictable results to improve the security of the computer system.
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Sevenster, in view of Zhao in view of Gerber et al. (US 2012/0060221 A1).
Regarding claims 3 and 19, Torres in view of Sevenster, in view of Zhao teaches:
“The computer-implemented method of claim 2 (Torres in view of Sevenster, in view of Zhao teach the limitations of claim 2 as discussed above), further including responding to the malicious URL with at least a warning (Torres, ¶ 72, alert is sent to network security specialist about the malicious URL)”.
Torres in view of Sevenster, in view of Zhao does not, but in related art, Gerber teaches:	“by not invoking the malicious URL (Gerber ¶ 22 teaches blocking the URL request)”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster in view of Zhao’s invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Gerber’s method of blocking malicious HTTP requests.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., blocking malicious HTTP requests) ready for improvement to yield predictable results to improve the security of the computer system.

Claim(s) 6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Sevenster, in view of Bonanno et al. (US 2011/0252462 A1).
Regarding claims 6 and 15-16, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 1 (Torres in view of Sevenster teaches the limitations of claim 1 as discussed above), further including: 
	upon expiration of the timer, initializing a third base page log object, updating a first counter of the third base page log object, and reporting out for use in a further process a summary of the third base page log object (Torres, ¶ 37, and 46, timer is used by flow parser to determine given sessions of usage and study information accordingly)”.	Torres in view of Sevenster does not, but in related art, Bonanno teaches:	“determining that an HTTP request establishes a long lived connection (Bonanno, ¶ 48 firewall determines that the HTTP request requires a TCP connection); 	setting a timer on the long lived connection (Bonanno, ¶ 48 a timer is set for the TCP connection)”.	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster’s invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Bonanno’s invention of a firewall that determines that the HTTP request requires a TCP connection.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., firewall that determines that the HTTP request requires a TCP connection) ready for improvement to yield predictable results to improve the security of the computer system.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Sevenster, in view of Seward et al. (US 2015/0180891 A1).
Regarding claim 9, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 7 (Torres in view of Sevenster teach the limitations of claim 7 as discussed above)”.
Torres in view of Sevenster do not, but in related art, Seward teaches:
“wherein the device running the compact logger client is a campus-based routing appliance positioned to actively process the HTTP requests (Seward, ¶ 75 and 84 teaches a router on an enterprise network which logs HTTP requests and network traffic)”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster’s invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Seward’s invention of an enterprise network implementation of an HTTP logging system.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., enterprise network implementation of an HTTP logging system) ready for improvement to yield predictable results to improve the security of the computer system.
Regarding claim 10, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 7 (Torres in view of Sevenster teach the limitations of claim 7 as discussed above)”.
Torres in view of Sevenster do not, but in related art, Seward teaches:
	“wherein the device running the compact logger client is a cloud-based server to which an endpoint routing client, running on a same device from which the HTTP requests originated, routes the HTTP requests (Seward, ¶ 75 and 83-84 teaches a router on an enterprise network which logs HTTP requests and network traffic and the client device on the cloud monitors the traffic)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Torres in view of Sevenster’s invention of an HTTP request analysis system using hierarchical trees to statistically classify requests to include Seward’s invention of a cloud based enterprise network implementation of an HTTP logging system.  The motivation to do so constitutes applying a known technique (i.e., HTTP request analysis system using hierarchical trees to statistically classify requests) to known devices and/or methods (i.e., cloud based enterprise network implementation of an HTTP logging system) ready for improvement to yield predictable results to improve the security of the computer system.

Regarding claim 11, Torres in view of Sevenster teaches:
“The computer-implemented method of claim 7 (Torres in view of Sevenster teach the limitations of claim 7 as discussed above)”.
Torres in view of Sevenster do not, but in related art, Seward teaches:
	“wherein the device running the compact logger client is a cloud-based server to which an endpoint routing client, running on a same device from which the HTTP requests originated, routes selected HTTP requests that are not exempted by a bypass list (Seward, ¶ 75 and 83-84 teaches a router on an enterprise network which logs HTTP requests and network traffic and the client device on the cloud monitors the traffic)”.

Regarding claim 12, Torres in view of Sevenster in view of Seward teaches:
“The computer-implemented method of claim 11 (Torres in view of Sevenster teach the limitations of claim 11 as discussed above), wherein instances of the compact logger client run on both a same device from which the HTTP requests originated and a cloud-based server to which an endpoint routing client, running on the same device from which the HTTP requests originated, routes selected HTTP requests that are not exempted by the bypass list (Seward, ¶ 75 and 83-84 teaches a router on an enterprise network which logs HTTP requests and network traffic and the client device on the cloud monitors the traffic)”.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435